

	

		II

		109th CONGRESS

		1st Session

		S. 1305

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Brownback introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to increase tax benefits for parents with children, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Parents’ Tax Relief Act of

			 2005.

		2.Minimum dependent care

			 credit for parents caring for children at home

			(a)In

			 generalSubsection (e) of

			 section 21 of the Internal Revenue Code of 1986 (relating to special rules) is

			 amended by adding at the end the following new paragraph:

				

					(11)Minimum credit

				allowed for stay-at-home parentsIn the case of any taxpayer with one or

				more qualifying individuals described in subparagraph (A) of subsection (b)(1)

				under the age of 6 at any time during the taxable year, such taxpayer shall be

				deemed to have employment-related expenses with respect to each such qualifying

				individual and earned income in an amount equal to the greater of—

						(A)the amount of employment-related expenses

				incurred for such qualifying individuals for the taxable year (determined under

				this section without regard to this paragraph), or

						(B)$250 for each month beginning in such

				taxable year with respect to which such qualifying individual has not attained

				age 6 as of the beginning of such

				month.

						.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			3.Increase in personal

			 exemption amount

			(a)In

			 generalParagraph (1) of

			 section 151(d) of the Internal Revenue Code of 1986 is amended by striking

			 $2,000 and inserting $5,000.

			(b)Inflation

			 adjustmentSubparagraph (A)

			 of section 151(d)(4) of such Code is amended—

				(1)by striking 1989 and

			 inserting 2005, and

				(2)by striking 1988 in clause

			 (ii) and inserting 2004.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			4.Elimination of

			 marriage penalty in all rate brackets

			(a)In

			 generalParagraph (8) of

			 section 1(f) of the Internal Revenue Code of 1986 (relating to phaseout of

			 marriage penalty in 15-percent bracket) is amended to read as follows:

				

					(8)Elimination of

				marriage penaltyWith respect

				to taxable years beginning after December 31, 2004, in prescribing the tables

				under paragraph (1)—

						(A)the minimum and maximum amounts of taxable

				income in each rate bracket in the table contained in subsection (a) shall be

				200 percent of the minimum and maximum amounts of taxable income in the

				corresponding rate bracket in the table contained in subsection (c) (after any

				other adjustment under this subsection), and

						(B)the comparable taxable income amounts in

				the table contained in subsection (d) shall be ½ of the amounts determined

				under subparagraph

				(A).

						.

			(b)Effective

			 dateThe amendment made by

			 this section apply to taxable years beginning after December 31, 2004.

			5.Standard deduction for

			 business use of home

			(a)In

			 generalSubsection (c) of

			 section 280A of the Internal Revenue Code of 1986 (relating to disallowance of

			 certain expenses in connection with business use of home, rental of vacation

			 homes, etc.) is amended by adding at the end the following new

			 paragraph:

				

					(7)Standard home

				office deduction

						(A)In

				generalIn the case of an

				individual that is allowed a deduction for the use of a home office because of

				a use described in paragraphs (1), (2), or (4) of this subsection,

				notwithstanding the limitations of paragraph (5), such individual may elect to

				use the standard home office deduction for the taxable year.

						(B)Standard Home

				Office Deduction AmountFor

				purposes of this paragraph, the standard home office deduction is the lesser

				of—

							(i)$2,500, or

							(ii)the gross income derived from the

				individual's trade or business for which such use

				occurs.

							.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

			6.Increase and other

			 modifications in child tax credit made permanent

			(a)In

			 generalTitle IX of the

			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to

			 the amendments made by section 201 of such Act (relating to modifications to

			 child tax credit).

			(b)Credit amount

			 adjusted for inflationSection 24 of the Internal Revenue Code of

			 1986 is amended by adding at the end the following new subsection:

				

					(g)Inflation

				adjustmentIn the case of any

				taxable year beginning in a calendar year after 2005, the $1,000 amount

				contained in subsection (a) shall be increased by an amount equal to—

						(1)such dollar amount, multiplied by

						(2)the cost-of-living adjustment determined

				under section 1(f)(3) for the calendar year in which the taxable year begins,

				determined by substituting calendar year 2004 for

				calendar year 1992 in subparagraph (B) thereof.

						Any increase determined under the

				preceding sentence shall be rounded to the nearest multiple of

				$50..

			7.Telecommuting tax

			 credit

			(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business related credits) is amended by adding at the end the following new

			 section:

				

					45J.Telecommuting

				credit

						(a)Determination of

				amountFor purposes of

				section 38, the amount of the telecommuting credit determined under this

				section for the taxable year shall be equal to 40 percent of the qualified

				first-year wages for such year.

						(b)Qualified

				first-Year wagesFor purposes

				of this section—

							(1)In

				generalThe term

				qualified first-year wages means, with respect to any

				individual, qualified wages attributable to service rendered during the 1-year

				period beginning with the day the individual begins work for the

				employer.

							(2)Qualified

				wagesThe term

				qualified wages means the wages paid or incurred by the employer

				during the taxable year to qualified telecommuters.

							(3)Only first

				$6,000 of wages per year taken into accountThe amount of the qualified first-year

				wages which may be taken into account with respect to any individual shall not

				exceed $6,000 per year.

							(c)Qualified

				telecommuterFor purposes of

				this section, the term qualified telecommuter means any

				individual who renders not less than 40 percent of the service described in

				subsection (b)(2) from the individual’s principal residence.

						(d)WagesFor purposes of this section—

							(1)In

				generalThe term

				wages has the meaning given to such term by subsection (b) of

				section 3306 (determined without regard to any dollar limitation contained in

				such section).

							(2)On-the-job

				training and work supplementation payments

								(A)Exclusion for

				employers receiving on-the-job training paymentsThe term wages shall not

				include any amounts paid or incurred by an employer for any period to any

				individual for whom the employer receives federally funded payments for

				on-the-job training of such individual for such period.

								(B)Reduction for

				work supplementation payments to employersThe amount of wages which would (but for

				this subparagraph) be qualified wages under this section for an employer with

				respect to an individual for a taxable year shall be reduced by an amount equal

				to the amount of the payments made to such employer (however utilized by such

				employer) with respect to such individual for such taxable year under a program

				established under section 482(e) of the Social Security Act.

								(e)Special

				rulesFor purposes of this

				section, rules similar to the rules of section 52 and subsections (f), (g),

				(i), (j), and (k) of section 51 shall

				apply.

						.

			(b)Credit treated

			 as business creditSection

			 38(b) of such Code is amended by striking plus at the end of

			 paragraph (18), by striking the period at the end of paragraph (19) and

			 inserting , plus, and by adding at the end the following new

			 paragraph:

				

					(20)the telecommuting credit determined under

				section

				45J(a).

					.

			(c)Clerical

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is

			 amended by adding at the end the following new item:

				

					

						Sec. 45J. Telecommuting

				credit.

					

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to taxable year beginning after December 31,

			 2004.

			8.Employer-provided

			 computer equipment treated as fringe benefit

			(a)In

			 generalSubsection (a) of

			 section 132 of the Internal Revenue Code of 1986 is amended by striking

			 or at the end of paragraph (7), by striking the period at the

			 end of paragraph (8) and inserting , or, and by adding at the

			 end the following new paragraph:

				

					(9)qualified employer-provided computer

				equipment

				fringe.

					.

			(b)Qualified

			 employer-Provided computer equipment fringeSection 132 of such Code is amended by

			 adding at the end the following new subsection:

				

					(o)Qualified

				employer-Provided computer equipment fringeFor purposes of this section—

						(1)In

				generalThe term

				qualified employer-provided computer equipment fringe means any

				computer and related equipment and services provided to an employee by an

				employer if—

							(A)such computer and related equipment and

				services are necessary for the employee to perform work for the employer from

				the employee’s home, and

							(B)the employee makes substantial business use

				of the equipment in the performance of work for the employer.

							(2)Substantial

				useFor purposes of paragraph

				(1), the term substantial business use includes standby use for

				periods when work from home may be required by the employer such as during work

				closures caused by the threat of terrorism, inclement weather, or natural

				disasters.

						.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			9.Increased benefits for

			 individuals precluded from performing remunerative work by need to provide

			 child careTitle II of the

			 Social Security Act (42 U.S.C. 401 et seq.) is amended by adding at the end the

			 following new section:

			

				235.Increased benefits for individuals precluded from performing

		  remunerative work by need to provide child care(a)General

				ruleFor purposes of

				determining entitlement to and the amount of any monthly benefit or lump-sum

				death payment payable under this title on the basis of the wages and

				self-employment income of any individual, and for purposes of section

				216(i)(3), if such individual—

						(1)is not otherwise credited under this title,

				for one or more of such individual’s elapsed years (referred to in section

				215(b)(3)), with wages at least equal to the national average wage index (as

				defined in section 209(k)) for such year, and

						(2)is a qualified individual in connection

				with any such elapsed year after 2005,

						then such individual shall be

				credited under this title for such year after 2005 with additional wages in an

				amount necessary to increase the total wages credited to such individual under

				this title for such year to an amount equal to the national average wage index

				(as so defined) for such year.(b)Qualified

				individualFor purposes of

				this section, the term qualified individual means, in connection

				with any year, any individual in any case in which—

						(1)such individual is married for a period

				during such year of not less than 90 days,

						(2)throughout such period during such year,

				such individual and such individual’s spouse live with a qualified child,

				and

						(3)more than 50 percent of the total

				remuneration of such individual and such individual’s spouse for such year

				which is attributable to wages or self-employment income earned or derived

				during the period during such year for which the requirements of paragraphs (1)

				and (2) are met consists of wages or self-employment income earned or derived

				away from home by such spouse.

						(c)Qualified

				childFor purposes of this

				section, the term qualified child means, in connection with a

				qualified individual, a child of such individual (or such individual’s spouse

				referred to in subsection (b)(2)) who—

						(1)is less than 6 years of age, or

						(2)is less than 10 years of age, is under a

				disability, and is unable to attend school.

						(d)Limitation to 10

				elapsed yearsIn any case in

				which the requirements of subsection (a) are met in connection with more than

				10 elapsed years of an individual, subsection (a) shall apply only with respect

				to those elapsed years, not in excess of 10, which, when taken into account in

				the application of subsection (a), result in the highest primary insurance

				amount for such individual, taking into account which years would be excluded

				from benefit computation years under section 215(b)(2)(B)(i).

					(e)Protection of

				Trust Fund balancesThere are

				authorized to be appropriated to each of the Trust Funds, consisting of the

				Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability

				Insurance Trust Fund, and the Federal Hospital Insurance Trust Fund, for

				transfer on July 1 of each calendar year after 2005 to such Trust Fund from

				amounts in the general fund in the Treasury not otherwise appropriated, an

				amount equal to the total of the additional amounts which would be appropriated

				to such Trust Fund for the fiscal year ending September 30 of such calendar

				year under section 201 or 1817 of this Act if the amounts of the additional

				wages credited for such calendar year by reason of subsection (a) constituted

				remuneration for employment (as defined in section 3121(b) of the Internal

				Revenue Code of 1986) for purposes of the taxes imposed by sections 3101 and

				3111 of the Internal Revenue Code of 1986. Amounts authorized to be

				appropriated under this subsection for transfer on July 1 of each calendar year

				shall be determined on the basis of estimates of the Commissioner of Social

				Security of the wages required to be credited for such calendar year under

				subsection (a); and proper adjustments shall be made in amounts authorized to

				be appropriated for subsequent transfer to the extent prior estimates were in

				excess of or were less than such wages so

				credited.

					.

		

